DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites “data base” when it should recite “database”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 all recite a computer system that “prepares a recommended cannabinoid treatment”. Examiner is unsure if the computer is preparing the actual compounds or if the computer is just preparing the recommendation for the treatment. Consequently, these claims are indefinite and rejected under 35 U.S.C. 112(b). 
Additionally, claims 11-12 are directed towards a diagnostic system but it includes method steps performed by a human. Applicant is claiming systems but the systems themselves are not preparing the cannabinoid. Accordingly, claims 11-12 are unclear and are rejected under 35 U.S.C. 112(b) for being indefinite. Examiner suggests amending the claims to only recite limitations performed using the system.
Claims 2-10 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-10 are drawn to a system, claim 11 is drawn to a system, and claim 12 is drawn to a system, each of which is within the four statutory categories. Claims 1-12 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) collecting data on past treatment data of specific human conditions from a patient, communicating said past treatment data for storage, 2) receiving patient health condition data from a patient and communicating the patient health condition data, 3) withdraws selected past treatment data based upon said patient health condition data, and, 4) communicates said selected past treatment data to the patient. These steps correspond to Certain Methods of Organizing Human Activity, more specifically, managing personal behavior or relationships or interactions between people including social activities and following rules or instructions.
Claim 11 recites, in part, performing the steps of 1) receives patient health condition data, 2) withdraws selected treatment data based upon said patient health condition data, 3) prepares a recommended cannabinoid treatment, and 4) based upon the recommended cannabinoid treatment, a chemist prepares a cannabinoid complying with the recommended cannabinoid treatment. These steps correspond to Certain Methods of Organizing Human Activity, more specifically, managing personal behavior or relationships or interactions between people including social activities and following rules or instructions.
Claim 12 recites, in part, performing the steps of 1) receiving patient health condition data from a user-patient, 2) communicating the patient health condition data, 3) links with and withdraws selected treatment data based upon said patient health 4) prepares a recommended cannabinoid treatment, and 5) based upon the recommended cannabinoid treatment, a chemist prepares a cannabinoid complying with the recommended cannabinoid treatment. These steps correspond to Certain Methods of Organizing Human Activity, more specifically, managing personal behavior or relationships or interactions between people including social activities and following rules or instructions.
Depending claims 2-10 include all of the limitations of claim 1, and therefore likewise incorporate the above described abstract idea. Depending claim 4 adds the additional step of “communicates the recommended naturally occurring organic material treatment, the recommended mode of administering said naturally occurring organic material, and an abstract to the patient” and claim 7 adds the additional step of “wherein said central computer logs said recommended naturally occurring organic material with data identifying said patient in a memory”. Additionally, the limitations of depending claims 2-3, 5-6, and 8-10 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-10 are nonetheless directed towards fundamentally the same abstract idea as independent claim 1 (Step 2A (Prong One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a central computer having a database memory (possibly remote) containing treatment data relating to the use of 2) a reporting computer, 3) a remote data entry apparatus/at least two remote data entry apparatus to perform the claimed steps.
The 1) central computer in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification where there is no description of the central computer being anything other than a generic computer).
Furthermore, the 2) reporting computer and the 3) remote data entry apparatuses add insignificant extra-solution activity to the abstract idea. The recitation of both the 2) reporting computer and the 3) remote data entry apparatuses amounts to mere data gathering
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a central computer, 2) a reporting computer, 3) remote data entry apparatuses to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain methods of organizing human activity. Specifically, MPEP 2106.05(f) and MPEP 2106.05(g) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).

The 2) reporting computer and 3) remote data entry apparatuses in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. The following represent an example that courts have identified as insignificant extra-solution activity. Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the reporting computer and the entry apparatuses to obtain condition information for a user/users, which is then utilized to select and prepare a treatment.
Furthermore, the current invention selects and prepares a treatment utilizing a 1) central computer, thus the central computer is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-12 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0124219 to Jung et al. in view of U.S. 2002/0032583 to Joao.
As per claim 1, Jung et al. teaches a diagnostic system comprising:
--c) a remote data entry apparatus receiving patient health condition data from a patient and communicating the patient health condition data to said central computer; (see: paragraph [0008] where there is an acceptance of one or more parameters associated with an individual. Also see: paragraphs [0039] and [0040] where there are various parameters and where these parameters may be collected using numerous technologies) and,
--d) wherein said central computer,
--1) withdraws selected past treatment data from said database memory based upon said patient health condition data (see: paragraph [0008] where two or more nutraceutical agents are selected based on the inputted parameters (patient health condition data). Also see: paragraph [0043] where the treatment is selected to act synergistically, thus the treatment responses for the usage of the treatments is known. This means that the treatments that are selected are selected based on historical treatment response data) and
--naturally occurring organic materials as materials (see: paragraph [0044] where there are natural chemical compounds).
	Jung et al. may not further, specifically teach:
1) --a) a central computer having a database memory containing treatment data relating to the use of materials used for treatment of specific human conditions;
2) --b) a reporting computer collecting data on past treatment data of specific human conditions from a patient, said reporting computer communicating said past treatment data to the central computer for storage in said database memory; and
3) --d) wherein said central computer, 2) communicates said selected past treatment data to the patient.

Joao teaches:
1) --a) a central computer having a database memory containing treatment data relating to the use of materials used for treatment of specific human conditions; (see: paragraph [0038] where there is a comprehensive database. Also see: paragraphs [0160] – [0161] and [0171] where there is a database containing treatment data relating to the use of materials used for treatment of conditions (treatment information/plans based on the illnesses/symptoms))
2) --b) a reporting computer collecting data on past treatment data of specific human conditions from a patient, (see: paragraph [0050] where data about responses to treatment is collected and stored by the apparatus. Also see: paragraph [0157] where information for past medical treatments are being stored in database 10H. Thus, a processing computer 10 (reporting computer) collects past treatment data. Also see: paragraph [0172]) said reporting computer communicating said past treatment data to the central computer for storage in said database memory; (see: 10G of FIG. 2 where there is a receiver. Also see: paragraph [0148] where each processing computer 10 can communicate with each other. Also see: paragraph [0157] where information for past medical treatments are being stored in database 10H. A processing computer 10 (reporting computer) may communicate treatment data to a central processing computer 10 for storage in 10H) and
3) --d) wherein said central computer, 2) communicates said selected past treatment data to the patient (see: paragraph [0031] where treatment data may be communicated between respective parties. Also see: paragraph [0144] where patient computers 40 may be used to obtain information from apparatus 100. Further see: paragraph [0157] where database 10H can all information required by computer 10 or apparatus 100. The data may contain past treatments. Also see: paragraphs [0174] – [0175] where the data which is contained in database 10 can be obtained from the various patients which utilize the present invention).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) a) a central computer having a database memory containing treatment data relating to the use of materials used for treatment of specific human conditions, have 2) b) a reporting computer collecting data on past treatment data of specific human conditions from a patient, said reporting computer communicating said past treatment data to the central computer for storage in said database memory, and have 3) d) wherein said central computer, 2) communicates said selected past treatment data to the patient as taught by Joao in the system as taught by Jung et al. with the motivation(s) of facilitating improved healthcare quality, efficient information collection, processing and dissemination, efficient diagnosis and treatment, cost efficiency, cost containment, as well as many other benefits (see: paragraph [0014] of Joao).

As per claim 2, Jung et al. and Joao in combination teaches the system of claim 1, see discussion of claim 1. Jung et al. further teaches wherein said naturally occurring organic material is chosen from the group consisting of cannabidiols, cannabinoids, and terpenoids (see: paragraph [0044] where there are terpenoids).

As per claim 3, Jung et al. and Joao in combination teaches the system of claim 1, see discussion of claim 1. Jung et al. teaches naturally occurring organic material as material (see: paragraph [0044] where there are natural chemical compounds).
wherein for each treatment data within said database memory includes:
--a) keyword data;
--b) recommended material treatment;
--c) recommended mode of administering said material;
--14d) an article relating to the material treatment; and,
--e) an abstract of said article.

Joao teaches:
--wherein for each treatment data within said database memory includes:
--a) keyword data; (see: paragraph [0161] where the database includes treatment information (the names of the treatments are keywords))
--b) recommended material treatment; (see: paragraph [0161] where there is treatment information and expected treatment results)
--c) recommended mode of administering said material; (see: paragraph [0161] where there is treatment information and expected treatment results)
--14d) an article relating to the material treatment; (see: paragraph [0173] where there is a database that includes research publications) and,
--e) an abstract of said article (see: paragraph [0173] where there is a database that includes research publications. This would include the abstracts for these articles).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, Jung et al. and Joao in combination teaches the system of claim 3, see discussion of claim 3. Jung et al. teaches naturally occurring organic material as material (see: paragraph [0044] where there are natural chemical compounds).
Jung et al. may not further, specifically teach wherein said central computer communicates the recommended material treatment, the recommended mode of administering said material, and an abstract to the patient.
Joao teaches wherein said central computer communicates the recommended material treatment, the recommended mode of administering said material, and an abstract to the patient (see: paragraph [0031] where information can be transmitted between parties. Also see: paragraphs [0178] and [0179] where the party can be a patient and the data is sent to them in the form of a patient report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 5, Jung et al. and Joao in combination teaches the system of claim 4, see discussion of claim 4. Jung et al. teaches naturally occurring organic material as material (see: paragraph [0044] where there are natural chemical compounds).
Jung et al. may not further, specifically teach wherein,
--a) said database memory further includes cost data associated with the material; and,
--b) said central computer communicates selected cost data to the patient based upon the recommended material treatment.

Joao teaches:
--a) said database memory further includes cost data associated with the material; (see: paragraph [0265] where the cost of any of the above goods can be stored in the database) and,
--b) said central computer communicates selected cost data to the patient based upon the recommended material treatment (see: paragraph [0031] where information can be transmitted between parties. Also see: paragraphs [0178] and [0179] where the party can be a patient and the data is sent to them in the form of a patient report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Jung et al. and Joao in combination teaches the system of claim 5, see discussion of claim 5. Jung et al. may not further teach wherein said data base is remote from said central computer; and wherein said central computer communicates with said data base via an Internet.
Joao teaches wherein said data base is remote from said central computer; (see: paragraph [0151] where there are computer that communicate to each other. Also see: 10H of FIG. 2 where there is a database. The database of a computer is remote to a database of another computer. These computers also communicate information between each other) and wherein said central computer communicates (see: paragraph [0151] where the central computer 10 can communicate to other computers over the internet).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Jung et al. and Joao in combination teaches the system of claim 5, see discussion of claim 5. Jung et al. teaches naturally occurring organic material as material (see: paragraph [0044] where there are natural chemical compounds).
Jung et al. may not further, specifically teach wherein said central computer logs said recommended material with data identifying said patient in a memory.
Joao teaches wherein said central computer logs said recommended material with data identifying said patient in a memory (see: paragraph [0157] where data identifying a patient and treatment plans are logged in storage).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Jung et al. and Joao in combination teaches the system of claim 1, see discussion of claim 1. Jung et al. further teaches wherein said remote data entry apparatus includes an electronic tablet and wherein said central computer communicates with the patient via said electronic tablet (see: paragraph [0040] where there is a personal digital assistant (electronic tablet) used to help communicate information).

As per claim 9, Jung et al. and Joao in combination teaches the system of claim 1, see discussion of claim 1. Jung et al. further teaches wherein said remote data entry apparatus includes a patient computer and wherein said central computer communicates with the patient via said patient computer (see: paragraph [0040] where there is a personal digital assistant (patient computer) used to help communicate information).

As per claim 10, Jung et al. and Joao in combination teaches the system of claim 1, see discussion of claim 1. Jung et al. further teaches wherein said remote data entry apparatus includes a cellular telephone and wherein said central computer communicates with the patient via said cellular telephone (see: paragraph [0040] where there is a cellular telephone used to help communicate information).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0124219 to Jung et al. in view of U.S. Patent No. 10,296,714 to Goldstein et al. in view of U.S. 2002/0032583 to Joao.
As per claim 11, Jung et al. teaches a diagnostic system for treatment comprising:
--a) wherein said computer: receives patient health condition data, (see: paragraph [0008] where there is an acceptance of one or more parameters associated with an individual. Also see: paragraphs [0039] and [0040] where there are various parameters and where these parameters may be collected using numerous technologies) withdraws selected treatment data from said database memory based upon said patient health condition data, (see: paragraph [0008] where two or more nutraceutical agents are selected based on the inputted parameters (patient health condition data). Also see: paragraph [0043] where the treatment is selected to act synergistically, thus the treatment responses for the usage of the treatments is known. This means that the treatments that are selected are selected based on historical treatment response data) and, prepares a recommended treatment; (see: paragraph [0043] and [0046] where a recommended/selected nutraceutical treatment (cannabinoid treatments are nutraceutical treatments/agents) of various agents is determined based on the condition, thus the treatment is being prepared) and,
--b) based upon the recommended treatment, a chemist prepares a compound complying with the recommended treatment (see: paragraph [0046] where a packaging unit (which is being considered to be a chemist) is preparing the recommended/selected nutraceutical agents (each agent being prepared/packaged is an individual cannabinoid/nutraceutical)).
Jung et al. may not further, specifically teach:
1) --a treatment as a cannabinoid treatment;
2) --a compound as a cannabinoid; and
3) --a) a computer having a database memory containing treatment data relating to the use of compounds for treatment of specific human conditions,

Goldstein et al. teaches:
1) --a treatment as a cannabinoid treatment; (see: column 5, lines 38-41 where there are cannabinoid treatments) and
2) --a compound as a cannabinoid (see: column 1, lines 57-67 where there are products (compounds) relating medical marijuana and cannabinoid therapy).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) cannabinoid treatment and 2) cannabinoid(s) as taught by Goldstein et al. for the treatments and compounds as disclosed by Jung et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Jung et al. already teaches treatments and using treatment products/compounds thus one could substitute wherein the treatments and compounds are cannabinoid treatments and cannabinoid compounds and obtain predictable results of preparing a treatment based on a user’s condition. A cannabinoid is merely a type of compound and treatment that may be used. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Joao teaches:
3) --a) a computer having a database memory containing treatment data relating to the use of compounds for treatment of specific human conditions (see: paragraph [0038] where there is a comprehensive database. Also see: paragraphs [0160] – [0161] and [0171] where there is a database containing treatment data relating to the use of materials (compounds) used for treatment of conditions (treatment information/plans based on the illnesses/symptoms)).
3) a) a computer having a database memory containing treatment data relating to the use of compounds for treatment of specific human conditions as taught by Joao in the system as taught by Jung et al. and Goldstein et al. in combination with the motivation(s) of facilitating improved healthcare quality, efficient information collection, processing and dissemination, efficient diagnosis and treatment, cost efficiency, cost containment, as well as many other benefits (see: paragraph [0014] of Joao).

As per claim 12, Jung et al. teaches a diagnostic system for treatment comprising:
--c) one of said at least two remote data entry apparatus receiving patient health condition data from a user-patient, said remote data entry apparatus communicating the patient health condition data to said central computer; (see: paragraph [0008] where there is an acceptance of one or more parameters associated with an individual. Also see: paragraphs [0039] and [0040] where there are various parameters and where these parameters may be collected using numerous technologies) and,
--wherein said central computer,
--1) links with said remote database memory and withdraws selected treatment data from said remote database memory based upon said patient health condition data, (see: paragraph [0008] where two or more nutraceutical agents are selected based on the inputted parameters (patient health condition data). Also see: paragraph [0043] where the treatment is selected to act synergistically, thus the treatment responses for the usage of the treatments is known. This means that the treatments that are selected are selected based on historical treatment response data)
--2) prepares a recommended treatment, (see: paragraph [0043] and [0046] where a recommended/selected nutraceutical treatment (cannabinoid treatments are nutraceutical treatments/agents) of various agents is determined based on the condition, thus the treatment is being prepared) and,
--d) based upon the recommended treatment, a chemist prepares a compound complying with the recommended treatment (see: paragraph [0046] where a packaging unit (which is being considered to be a chemist) is preparing the recommended/selected nutraceutical agents (each agent being prepared/packaged is an individual compound)).
Jung et al. may not further, specifically teach:
1) --a treatment as a cannabinoid treatment;
2) --a compound as a cannabinoid;
3) --a) a central computer;
4) --b) a remote database memory containing treatment data relating to the use of compounds treatment of specific human conditions; and
5) --c) at least two remote data entry apparatus operated by patients.

Goldstein et al. teaches:
1) --a treatment as a cannabinoid treatment; (see: column 5, lines 38-41 where there are cannabinoid treatments) and
2) --a compound as a cannabinoid (see: column 1, lines 57-67 where there are products (compounds) relating medical marijuana and cannabinoid therapy).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) cannabinoid treatment and 2) cannabinoid(s) as taught by Goldstein et al. for the treatments and compounds as disclosed by Jung et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Jung et al. already teaches treatments and using treatment products/compounds thus one could substitute wherein the treatments and compounds are cannabinoid treatments and cannabinoid compounds and obtain predictable results of preparing a treatment based on a user’s condition. A cannabinoid is merely a type of compound and treatment that may be used. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Joao teaches:
3) --a) a central computer; (see: FIG. 1 where there is a central computer in 10)
4) --b) a remote database memory containing treatment data relating to the use of compounds treatment of specific human conditions; (see: paragraph [0038] where there is a comprehensive database. Also see: paragraphs [0160] – [0161] and [0171] where there is a database containing treatment data relating to the use of materials used for treatment of conditions (treatment information/plans based on the illnesses/symptoms)) and
5) --c) at least two remote data entry apparatus operated by patients (see: FIG. 1 where there are patient communication devices 40 that can be used as remote entry devices. Also see: paragraph [0144]).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 3) a) a central computer, 4) b) a remote database memory containing treatment data relating to the use of compounds treatment of specific human conditions, and 5) c) at least two remote data entry apparatus operated by patients as taught by Joao in the system as taught by Jung et al. and Goldstein et al. in combination with the motivation(s) of facilitating improved healthcare quality, efficient information collection, processing and dissemination, efficient diagnosis and treatment, cost efficiency, cost containment, as well as many other benefits (see: paragraph [0014] of Joao).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626